IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 01-20015
                        Conference Calendar



ROBERT F. WILSON,

                                      Plaintiff-Appellant,

versus

JOHN SEALY HOSPITAL; DR. LARGEANT; DR. NIAK,

                                      Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CV-2712
                       - - - - - - - - - -
                          June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert F. Wilson, Texas prisoner # 511728, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous and for

failure to state a claim upon which relief may be granted.      See

28 U.S.C. § 1915(e)(2)(B)(i), (ii).    Wilson asserted in the

district court that he was denied proven and effective treatment,

was denied prescription refills, and was required to reuse

disposable catheters.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20015
                                 -2-

     To the extent Wilson argues that Drs. Largeant and Niak

should have prescribed the same treatment or medication

prescribed by other doctors, this amounts at most to a

disagreement with his medical treatment, which does not rise to

the level of a constitutional violation.    See Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).    Accordingly, this argument

lacks an arguable basis in law and is frivolous.    See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     To the extent Wilson complains that the court-ordered

inquiry into Jester III Unit practices was never conducted, this

issue was rendered moot by Wilson’s transfer to another unit.

See Beck v. Lynaugh, 842 F.2d 759, 762 (5th Cir. 1988).

     Wilson makes conclusional assertions that the district court

erred in crediting the defendants’ evidence and in resolving

controverted issues of material fact in the defendants’ favor.

He does not, however, identify any evidence so credited or any

facts that were found in the defendants’ favor.    These arguments

are deemed abandoned because of Wilson’s failure to brief them

adequately.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).    Wilson makes no argument regarding the dismissal of his

claims that he was denied prescription refills and was forced to

reuse single-use catheters or regarding the dismissal of his

claims against the hospital; thus, he has also abandoned these

issues.    See id.

     Wilson’s appeal is without arguable merit and therefore

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Because the appeal is frivolous, it is DISMISSED.   See
                            No. 01-20015
                                 -3-

5TH CIR. R. 42.2.   The district court’s dismissal of the present

case and our dismissal of this appeal count as two strikes

against Wilson for purposes of 28 U.S.C. § 1915(g).    We caution

Wilson that once he accumulates three strikes, he may not proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.